Citation Nr: 0733147	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  04-07 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to 
January 1960.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (RO) which denied service connection for PTSD.  

The case was remanded by the Board to the RO in June 2007, 
and has been returned to the Board for disposition.


FINDING OF FACT

The veteran does not have a diagnosis of PTSD etiologically 
related to active service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a March 2003 letter and in enclosed information, VA 
informed the veteran of the evidence necessary to 
substantiate his claim, evidence VA would reasonably seek to 
obtain, and information and evidence for which the veteran 
was responsible.  VA also asked the veteran to provide any 
evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  However, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  
Thus, the Board finds that any failure is harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

The veteran's service medical records, VA treatment records, 
and various lay statements have been associated with the 
claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection for PTSD requires the 
following three elements: [1] a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2007).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993). See 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2007).  If VA determines that the veteran engaged in combat 
with the enemy and that his alleged stressor is related to 
combat, then the veteran's lay testimony or statements are 
accepted as conclusive evidence of the occurrence of the 
claimed stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(f) (2007). No further development or 
corroborative evidence is required, provided that the claimed 
stressor is "consistent with the circumstances, conditions, 
or hardships of the veteran's service." Id.

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements. See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  
Corroboration of every detail, including the veteran's 
personal participation is not required; rather the veteran 
only needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure. 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  See also Pentecost 
v. Principi, 16 Vet. App. 124 (2002).  

The veteran's Form DD 214 shows that the veteran served in 
the United States Navy from February 1959 to January 1960.  
The veteran did not serve during a period of war.  The 
veteran's Form DD 214 does not indicate that he was engaged 
in combat with the enemy, nor is his claimed stressor related 
to combat.  Thus, the record must contain independent 
evidence to corroborate the veteran's claimed stressors. See 
Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

In June 2003 and May 2004 lay statements and during April 
2004 VA psychiatric evaluations, the veteran identified two 
specific in-service stressors.  During one incident, the 
veteran reported that he inhaled paint fumes when ordered to 
paint a small enclosed space.  He stated that was found on 
the floor hallucinating, in a contorted position, after he 
had painted everything in the room.  He reported having an 
out-of-body experience afterward while he was in sick bay.   
The veteran also described an incident where his jacket was 
trapped in the folding wing of a jet about to be launched.  
The veteran's lay statements have not been confirmed by 
service medical records or other independent corroborating 
evidence.  

Service medical records, to include February 1959 enlistment 
and January 1960 separation examinations and clinical 
treatment records, contain no complaints, diagnoses, or 
treatment for any psychiatric problems, and do not show any 
treatment related to the veteran's reported stressors of 
hallucinating while painting, or getting caught in a jet 
wing.  

VA treatment records dated from December 2003 to April 2004 
show that the veteran was seen twice in April 2004 for 
psychiatric evaluations.  During his initial psychiatric 
evaluation, the veteran reported that they lost pilots weekly 
while he was in service and reported that they had funerals 
frequently.  He described his in-service stressors of 
hallucinating while painting.  The veteran also described 
getting caught in the wing of an aircraft.  He stated that he 
was "freaked out" by this incident, and was placed in a 
"neuro-ward" for two months.  The Board notes that this was 
not shown by service medical records.  The veteran's post-
service history and medical history was reviewed.  The 
veteran had a DSM-IV diagnosis of alcohol dependence 
sustained, in full remission; depressive disorder, not 
otherwise specified; rule out PTSD.  During the veteran's 
second psychiatric evaluation, the VA psychiatrist noted that 
the veteran was never seen in psychiatric before April 2004.  
The veteran again described his in-service stressors.  A 
mental status examination was completed.  The VA psychiatrist 
diagnosed the veteran with parasomnia, not otherwise 
specified; rule out PTSD.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In 
the instant case, there is no confirmed diagnosis of PTSD 
which conforms to the DSM-IV criteria as required by 38 
C.F.R. § 4.125(a).  April 2004 VA psychiatric evaluations 
indicate that the veteran did not have a diagnosis of PTSD.  
Further, the veteran's reported in-service stressors have not 
been confirmed by any corroborating evidence.  See Moreau v. 
Brown, 9 Vet. App. 389, 394 (1996).   Thus, service 
connection for PTSD is not warranted. 

C.  Conclusion

The veteran does not have a current diagnosis of PTSD and his 
reported in-service stressors have not been confirmed by any 
corroborating evidence.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
veteran has PTSD etiologically related to active service.  
The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.


ORDER

Service connection for PTSD is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


